Luke, J.
The defendant in this case was charged with being upon a certain highway in an intoxicated condition, which intoxication was “ made manifest by boisterousness, by indecent condition and acting, and by vulgar, profane and unbecoming language, and loud and violent discourse of the defendant while so intoxicated.” The evidence did not authorize the defendant’s conviction, since there was no proof that upon the highway named he comported himself in the manner alleged. It was therefore error to overrule the motion for a new trial. See Davis v. State, 14 Ga. App. 569 (81 S. E. 906), and cases cited.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.

Parks & Parks, for plaintiff in error.
W. H. Gurr, solicitor, contra.